12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bruce H. THOMPSON, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-3065WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 28, 1993.Filed:  January 3, 1994.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Bruce H. Thompson appeals the denial of his 28 U.S.C. Sec. 2255 motion.  Having carefully reviewed the record, we conclude the district court correctly denied Thompson's ineffective-assistance-of-counsel claim.  We decline to address Thompson's insufficiency-of-evidence claim because the claim is raised for the first time on appeal.  We also deny Thompson's motion to supplement the record.  Finding no error that would require reversal, we affirm the district court without an opinion.  See 8th Cir.  R. 47B.